Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending and examined.  
Foreign Priority
Acknowledgment is made of applicant's claim for a national stage entry of PCT/JP2018/009064 filed 09/23/2019 with International Filing Date 03/08/2018
Which claims foreign priority to 2017-064444, filed 03/29/2017 at the Japan Patent Office.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1 and 9 are rejected under 35 USC §101 because the claimed invention is directed to a machine and a process respectively, which are statutory categories of invention (Step 1 for claims 1 and 9: Yes).   However, claim 10 recites “A program which causes an information processing device to execute information processing” to execute a number of steps.  In light of specification ¶30, the program comprises of program code which has no physical components. According to MPEP §2106, a claim to “a computer program per se” is not directed to a statutory category of patentability (Step 1 for claim 10: No).
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for acquiring driving situation data, determining output content, and outputting output content. as recited in independent claims 1, 9 and 10.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by an information processing device”. That is, other than reciting “by the information processing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the information processing device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by one or more information processing device does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of acquiring driving situation data, determining output content, and outputting output content.  The acquiring, determining, and outputting steps is recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the outputting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting step is also recited at a high level of generality (i.e. as a general means of outputting result from the feeding step), and amounts to mere post solution outputting, which is a form of insignificant extra-solution activity.   
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the outputting step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that acquiring driving situation using sensors are well known ¶12.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-10 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3, 9, and 10 recite “… a situation that matches or that is similar to the situation data …”  It is indefinite and unclear what is being ascertained.  First, it is unclear what is meant by “a situation … is similar to situation data”?  What is situation?  What is situation data?  Second, “The term "similar" in the preamble of a claim that was directed to a nozzle "for high-pressure cleaning units or similar apparatus" was held to be indefinite since it was not clear what applicant intended to cover by the recitation "similar" apparatus. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)” (MPEP  2173.05(b)III(c)    Relative Terminology [R-08.2017]).  Therefore, it is not clear what applicant intended to cover by the recitation “a situation … is similar to situation data”.   Appropriate correction is required.  Claims 4-8 are rejected based on dependency on base claims 1, 9, and 10 respectively.  
7.	Claim feature “output content determination unit”, as recited in claims 1, 9, and 10 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “determine” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.
Dependent claims 2-8 are rejected based on dependency on rejected base claims 1, 9, and 10.
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a situation data acquisition unit”, “output content determination unit”, and “content output unit”, as recited in claims 1, 9, and 10 to perform function to “acquire”, “determine”, and “determine” respectively.  
“a situation data acquisition unit 110, “output content determination unit 120”, and “content output unit 130”, as recited in claims 1, 9, and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  A review of specification seems to indicate that “a situation data acquisition unit 110” corresponds to sensor 112, or camera 113, or GPS 114 or LIDAR 115 (Fig. 5).  “content output unit 130” corresponds to display 132, or projector 133, or loudspeaker 134 (Fig. 5).    
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for “output content determination unit”.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
 Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9-10 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Kameyama et al., JP 2014-154005 A.
As to claim 1, Kameyama teaches an information processing device (Fig. 1 and related text, danger information processing system 10 is a system for acquiring danger factors, ¶30) comprising: 
a situation data acquisition unit that acquires driving situation data of an automobile (Fig. 1 and related text, danger information processing system 10 is a system for acquiring danger factors, ¶30);
an output content determination unit that determines output content on a basis of the situation data (control unit 20 drives the screen display unit 27 based on the acquired map data and the danger information, ¶55]); and
a content output unit that outputs the output content determined by the output content determination unit (displays the map image including the predetermined traveling route and the danger information the display 27, ¶55]), wherein
the output content determination unit determines, as the output content, content including details of a situation that matches or that is similar to the situation data (the danger factors identified by the danger information processing system 10 include accidents, ¶30, 37).
As to claim 2, Kameyama teaches the information processing device, wherein
the output content determination unit determines, as the output content, content including details of a risk or an accident in the situation that matches or that is similar to the situation data (the danger factors identified by the danger information processing system 10 include accidents, ¶30, 37).
As to claim 3, Kameyama teaches the information processing device wherein
the information processing device includes a storage unit having stored therein a context/content correspondence map in which a context indicating the situation data and content corresponding to the context are registered in association with each other ((in the dangerlevel DB 35, i.e., a storage unit, each individual danger level obtained so faris stored for each road section on the road information data of the map DB 14. For each individual danger level of the danger level DB 35, the corresponding danger type, time period, and section ID, i.e., context/output-content corresponding to road information data of the map DB 14, are given, and by designating them, each individual danger level having the same road section, time period and danger type can be read out, ¶71), and
the output content determination unit determines, as the output content, content including details of the situation that matches or that is similar to the situation data, by referring to the context/content correspondence map (the individual danger level is calculated based on current individual danger level and each past individual danger level. Each past individual danger level is acquired from the danger level DB 35 by using the section ID of the road section specified by the specification unit 33, i.e., at a site near the danger point extracted from the travelling route, the time period, and the danger type, i.e., accident content, corresponding to the statistical danger level to be calculated, ¶70).
As to claim 4, Kameyama teaches the information processing device wherein
the content output unit executes content output in a time period during which the automobile is parked (the vehicle may be stopped … when an impact on the vehicle is detected based on detection results of the external sensor unit 19 and the built-in sensor unit 23, photographing may be performed when a sudden handle or a sudden braking operation is detected. Photographing may be further performed at a timing when an impact, a sudden handle, a sudden braking operation, or the like is detected on a vehicle while photographing at regular intervals, ¶43).
As to claim 5, Kameyama teaches the information processing device, wherein
the content output unit determines whether or not the automobile is parked on a basis of the situation data, and executes content output in a time period during which the automobile is parked (the vehicle may be stopped … when an impact on the vehicle is detected based on detection results of the external sensor unit 19 and the built-in sensor unit 23, photographing may be performed when a sudden handle or a sudden braking operation is detected. Photographing may be further performed at a timing when an impact, a sudden handle, a sudden braking operation, or the like is detected on a vehicle while photographing at regular intervals, ¶43).
As to claim 6, Kameyama teaches the information processing device, wherein
the situation data acquisition unit acquires at least any of automobile information regarding a travel speed, a travel time period, whether or not sudden braking has been applied, whether or not sudden start has been performed, or whether or not sudden steering has been performed (the vehicle may be stopped … when an impact on the vehicle is detected based on detection results of the external sensor unit 19 and the built-in sensor unit 23, photographing may be performed when a sudden handle or a sudden braking operation is detected. Photographing may be further performed at a timing when an impact, a sudden handle, a sudden braking operation, or the like is detected on a vehicle while photographing at regular intervals, ¶43).
As to claim 7, Kameyama teaches the information processing device, wherein
the content output unit includes at least any of a display unit mounted on the automobile (screen display unit 27 of Fig. 2, ¶49) or a mobile terminal of a driver. 
As to claims 9 and 10, they are method claims that recite substantially the same limitations as the apparatus claim 1.   As such, claims 9 and 10 are rejected for substantially the same reasons given for the claim 1 and are incorporated herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Kameyama et al., JP 2014-154005 A, in view of Ahmed et al., US 20160342406 A1.  
As to claim 8, Kameyama does not specifically teach the information processing device, wherein image display through the content output unit is executed on an automobile windshield to which a projector is applied. 
However, Ahmed, in the same field of endeavor, suggests HUD 230 may consist of an image projected onto the windshield of an automobile (Ahmed: ¶105).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the danger processing apparatus as suggested by Kameyama to include image display through the content output unit is executed on an automobile windshield to which a projector is applied as suggested by Ahmed to notify a driver of an automobile of danger ahead the road (Kameyama: ¶2). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667